 In the Matter of LINCOLNENGINEERINGCOMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 9Case No. B-5773.-Decided August20, 1943Messrs. R. W. ThomasandFred J. Hoffn£eister,both of St.Louis,Mo., for the Company.Mr. Larry Connors,of St.Louis, Mo., for the I. A. M.Messrs. Victor B. Harris, Walter E. Schilling,both of St. Louis,Mo., andLuther M. Slinkard,of Kansas City, Mo., for the U. A. W.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,District No. 9, herein called the I. A. M., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployes of Lincoln Engineering Company, St. Louis, Missouri, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Charles K. Hackler,Trial Examiner.Said hearing was held at St. Louis, Missouri, onJuly 29, 1943.The Company, the I. A. M., and International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, and its Local No. 691, herein collectively called the U. A. W.,,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence 'bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF TILE COMPANYLincoln Engineering Company, a Missouri corporation with itsprincipal place of business located in St. Louis, Missouri, is normally52 N. L. R. B., No. 2.6 LINCOLNENGINEERINGCOMPANYTengaged in the manufacture, sale, and distribution of lubricatingequipment.At the present time it is, in addition, engaged in pro-duction of shells for the armed services under Governmental contractsIt operates plants in Detroit, Michigan, and St. Louis, Missouri.Weare concerned herein with the Company's St. Louis plant.The Com-pany receives substantial quantities of raw materials for use at itsSt. Louis plant from points outside the State of Missouri, and shipsannually finished products valued in excess of $6,000,000, of whichover 80 percent, is transported to points outside the State of Missouri.The Company admits it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization admitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, and its Local No. 691 are labororganizations affiliated with the Congress of Industrial Organizations,admitting to membership employes of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 6, 1940, the U. A. W. was certified by the Board asthe bargaining representative of certain of the production andmaintenance employees of the Company.' Thereafter it executedthree annual collective bargaining 'agreements with the Company,the latest dated July 1, 1942.The last-mentioned agreement providedthat it was to continue for 1 year, and thereafter unless terminatedupon 30 days' written notice by either party given after the 1-yearperiod.It also contained a provision which required those employeesin the unit covered by the agreement to become members of theU. A. W. at the, end of 30 days' service with the Company.By letter dated May 28, 1943, the I. A. M. requested recognitionfrom the Company as the bargaining representative for all productionand maintenance employees, including those represented by theU. A. W., as well as those for whom the I. A. M. had previously beencertified as the bargaining representative.2By letter dated May 29,1943, the U. A. W. served notice on the Company of its desire to modifyits contract.The company replied to both communications, statingthat it would be necessary for the Board to make a determination withrespect to the scope of the unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the I. A. M. and the U. A. W. each representsMatter of Lincoln Engineering Company,27 N.L.R. B. 86, 90.See footnote 1,supra. 8DECISIONS OF NATIONAL LABOR RELATJON,S BOARDa substantial number of those employees of the Company in the unitfor which the U. A. W. is presentlyrecognized as the bargainingrepresentative .3We find that a question affecting commerce has arisen concerning therepresentation of certain of the employees of the Company, within themeaning of Section 9 (c) and- Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESAs a result of the previous proceeding involving the same partiesherein, the I. A. M. was certified as the bargaining representative forthe following groups of employees, each-of which was found to consti-tute an appropriate unit:(a)All tool and die makers and apprentices employed in the tool-room, excluding supervisory employees:,(b)All machinists, machine hands, helpers, and apprentices em-ployed in the machine shop, Fitting Department, and ExperimentalDepartment, excluding supervisory employees.At the same time, as hereinbefore noted, the U. A. W. was certifiedas the bargaining representative of a unit comprised of the remainingproduction and maintenance employees, including linemen and groupleaders, but excluding supervisory employees with authority to hireand ,discharge, foremen, office employees, and watchmen.Thereafter the Company commenced the manufacture of shellsunder contract with the United States Government, and formed its"20 mm. Shell Department."On February 16, 1942, an election washeld among the employees of the department pursuant to an agree-ment among the parties herein, which was won by the I. A. M., whichnow represents these employees as a unit in addition to the two otherunits.The I. A. M. has bargained for the employees in all three,units, as wellas for other employees hereinafter mentioned,under asingle contract.58 The Regional Director reportedthat theIA M submitted 400 designations bearingapparently genuine original signatures and containing the navies of persons appearing uponthe Company's pay roll of June 6, 1943;335 of these designations bore the names of personsupon the Company'spay roll who were employed in units forwhich theI.A.M. is thepresent bargaining representative;the remaining 65 designations bore the names of personsin the unit for whichthe U. A.W. is the present bargaining representative.There areapproximately 369 employees in the units now representedby theI.A M, and approximately325 employees in the unit represented presentlyby the U A WFor reasons hereinafterset forth in the text, we are concerned herein only with the showing of representationof the I. A. M. in the latter unit,and we find this showing to be substantial in view ofthe "closed-shop" provision of the contractof July 1, 1942, between the U A W and theCompany.SeeMatterofChicagoMolded Products Corporation,49 N. L.R. B. T56,-Matter of Oregon Plywood Company,33 N. L. R. B 1234The U. A W submittedno evidence of representation in the unit which It now repre-sents, relying for the establishment of its Interest upon its contract with the Company.See footnote 1,supra°The I. A.M.'s contract with the Company, executed September 19, 1942, but maderetroactiveto July1,1942, covers all production and maintenance employees, includingthose engaged in the 20 mm.shell unit,except those bargained for by the U. A. W. LINCOLN ENGINEERING COMPANYIn addition to the20 mm.shell unit, the Company added to its.operations a department known as the "Western Cartridge Depart-ment," which is engaged in making punches and dies for the use of theWestern Cartridge Company and its subsidiary, the United StatesCartridge Company.The majority of the employees engaged in thelatter department were also included, by agreement of. the I. A. M.with both the Company and the U. A. W., within the scope of theI.A. M.'s contract.At the present time the contracts between the two labororganiza-tions and 'the Company embrace all of the latter's production andmaintenance employees.The group represented by the I. A. M. andcovered under its contract with the Company was formed partiallythrough certification by the Board and partially through subsequentagreement between the Company and the labor organizations herein;the group presently represented by the U. A. W. embraced within thescope of its contract with the Company was similarly formed.Thus,at the date of the hearing herein the latter contract included withinits scope final inspectors and bench inspectors 6 of the "GovernmentDepartments," 7 three employees in the Stores and Receiving Depart-ment,8 eight employees known as expediters, truckers, and parts count-ers,9 andthose employees for whom it had been certified as the bar-gaining representative.The I. A. M. seeks to represent within a single unit not only thoseemployees of the Company now covered by its present contract, butalso those now represented by the U. A. W.; it asks that, as an alter-native, should the Board refuse to find a plant-wide unit appropriate,at this time, an election be held among, those employees now rep-resented by the U. A. W. The U. A. W. contends that, because ofthe Board's prior determination, a plant-wide unit is inappropriate-It further contends that no election should be held among the em-ployees whom it now represents, on the ground that the I. A. M. hasnot indicateda sufficientrepresentation among these employees 10'6 The Inspection Department is represented,for the most part,by the U.A.W.However,certain inspectors whose duties are confined to departments that are presently represented'by the I. A. M. are also representedby the latter.The placing of the final inspectors andbench inspectors under the jurisdictionof the U. A.W. is a reversal of the normal practice ofthe parties, caused bythe fact thatthese employees apparently do not actually workwithin the department representedby the I. A. M.7 The Government Departments are thewesternCartridgeand 20 mm. ShellDepartments.g The remainder of the employees in this department are covered by the I. A. M.'scontract.O The other five employees in this department are included within the scope of theI.A.M 's contract.20wehave already disposed of this contention in Section III, footnote 3, above.TheU. A. W. also contends that, should an election be ordered in the unit which it presently,represents,elections should likewise be ordered in those units which are now represented'by theIA. M However,since theU A. W didnot file a petition seeking such elections,and failed to indicate any showing of representation therein, we find this contention tobe without merit. 10DECISIONS OF NATIONAL LABOR RELATIONSBOARDThe Company takes no position with regard to the scope of the unit.We shall direct an election only among those production and main-tenance employees listed in Appendix A attached hereto and whoare now embraced within the scope of the contract of the U. A. W.wherein a question concerning representation has arisen.',-If the em-ployees in this voting group select the U. A. W., the latter will re-main the bargaining representative of this group; if, however, theychoose the I. A. M. as their bargaining representative, the I. A. M.may bargain for these employees as well as for those whom it alreadyrepresents.12We shall, accordingly, direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong those employees of the Company in the group set forth inAppendix A attached hereto who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.13 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lincoln En-gineering Company, St. Louis, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees of the Company listed in Appendix A attached,hereto who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by Inter-"The Company employs certain individuals as watchmen and guards,none of whomis represented by the labor organizations herein. In, accordance with our usual procedure,we shall not include these employees within the voting group.12Matter of Armour and Company,41 N. L.R. B. 1361.1sThe U. A. W. requested that it be designated on the ballot as UAW-CIO. Thisrequest is hereby granted. LINCOLN ENGINEERING COMPANY11national Association of Machinists,District No. 9, or byUAW-CIO,for the purposes of collective bargaining,or by neither.CHAIRMAN MIL Is took no part in the consideration of the' aboveDecision and Direction of Election.APPENDIX AAll production and maintenance employees of Lincoln Engineer-ing Company at its St. Louis, Missouri, plant, including -linemen,.group leaders, final inspectors, and bench inspectors working in the"Government Departments," but excluding watchmen, uniformed andmilitarized guards, office employees, plant superintendent, and fore-men and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action; also ex-cluding the following groups of employees: (a) all tool and diemakers and apprentices employed in the toolroom; (b) all machinists,machine hands, helpers, and apprentices employed in the machineshop, the Fitting Department, and the Experimental Department; (c)all remaining employees in the "Government Departments"; (d) allemployees of the Stores and Receiving Department engaged in de-livering parts from storage bins to the machine shop; (e) floor in-spectors in the machine shop and "Government Departments"; and(f) expediters, truckers, and parts counters working in the machineshop, Fitting and Lapping Department, "Government Departments,"toolroom, and experimental machine shop.